ROGER SCOTT MOYLE, Personal Representative Under Will of the Estate of Richard Todd Moyle, Deceased, Plaintiff-Appellant-Petitioner,
v.
Y & Y HYUP SHIN, CORP., a Hawaii corporation, and TTJJKK INC., both doing business as DO RE MI KARAOKE, Defendants-Appellees-Respondents.
No. 26582
Supreme Court of Hawaii.
April 4, 2008.
Gary Victor Dubin, for the plaintiff-appellant-petitioner on the application.

ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
By: LEVINSON, J., for the court[1]
Upon consideration of the application for writ of certiorari filed on February 21, 2008 by the plaintiff-appellant-petitioner Roger Scott Moyle, Personal Representative Under Will of the Estate of Richard Todd Moyle, Deceased, the application is hereby accepted.
IT IS ORDERED that oral arguments shall be conducted in this case. The parties will be notified by the appellate clerk regarding scheduling.
NOTES
[1]  Considered by: Moon, C.J., Levinson, Nakayama, Acoba, and Duffy, JJ.